Title: Proclamation Convening the General Assembly, 23 January 1781
From: Jefferson, Thomas
To: 


By his Excellency Thomas Jefferson esqr. Governor of the Commonwealth of Virginia
A Proclamation.
Whereas it is become necessary that the General Assembly be called together before the time to which they stand adjourned: I have therefore thought fit with the advice of the Council of State to issue this my proclamation, hereby appointing the first day of march next for the meeting of the said General Assembly, at which time their attendance is required at the Capitol in the Town of Richmond. Given under my hand and the Seal of the Commonwealth at Richmond aforesaid this 23d Day of Jany in the year of our Lord 1781 and of the Commonwealth the fifth.

Th: Jefferson

